DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 8(a) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, claim includes the phraseology “…and configuring a ball circulation groove…” in line 11. While initially appearing to be a functional limitation use of “configuring” could also be a typo and should have read “forming” (or something along those lines) so as to provide yet another limitation concerning the nut-side ball screw groove. For purposes of examination, the latter interpretation will be relied upon. 
Additionally, line 13 of claim 1 introduces “a plurality of balls”. Subsequently in line 14 introduces a circulation mechanism for circulating “a plurality of the balls…” It would seem applicant is reintroducing a second plurality of balls. However, for purposes of examination, the second instance will instead be construed as “the plurality of balls…”
Further still, line 23 of claim 1 introduces “a ball bearing that is a ball bearing disposed…” Such wording could confuse and suggest that there are two different ball bearings. Further, defining a structural element by using the same terminology does not add clarity. For purposes of examination, this limitation will be construed as “a ball bearing disposed…”
Further yet, the first line of the last clause reads “a fixing member that is a fixing member for fixing…”. Initially, one may presume there are multiple fixing members as opposed to (singular) “a fixing member for fixing the outer race…” Further, a structural element is being defined as itself in that clause similar to what was described above. For purposes of examination, the limitation in question will be interpreted as “a fixing member for fixing the outer race…”
With regards to claim 4, the second line introduces “a tool engagement groove that is a tool engagement groove…” Such wording could confuse and suggest that there are two different tool engagement grooves. Further, defining a structural element by using the same terminology does not add clarity. For purposes of examination, this limitation will be construed as “a tool engagement groove…”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,307,940 to Bugosh et al. (hereinafter “Bugosh”).
With regards to claim 1, Bugosh discloses a power steering apparatus (see title and abstract) comprising:
a housing (20) including a turning shaft accommodation part (the cavity which houses 22) and a deceleration mechanism accommodation part (the cavity which houses 44 and 52);
a turning shaft (22) which is provided in the housing (see FIG. 1), and which turns turning wheels by an axial movement accompanying a rotation of a steering wheel (see col. 1, ln. 38-58 and col. 2, ln. 66 through col. 3, ln. 20);
a turning shaft-side ball screw groove (26) having a helical groove shape, and provided on an outer peripheral side of the turning shaft (see FIG. 1);
a nut (44) provided annularly so as to surround the turning shaft in the deceleration mechanism accommodation part of the housing (see FIG. 1);
a nut-side ball screw groove (44C) provided on an inner peripheral side of the nut (see FIG. 2), having a helical groove shape, and forming a ball circulation groove together with the turning shaft-side ball screw groove (see col. 4, ln. 18-27);
a plurality of balls (not shown, but see col. 4, ln. 18-27) disposed inside the ball circulation groove;
a circulation mechanism (not shown, but see col. 4, ln. 18-27 with respect to “a recirculation passage”) for circulating a plurality of the balls from one end side to the other end side of the ball circulation groove;
a nut-side pulley (50 – the side with 44) provided to the nut, and including a first winding portion (58) that is a cylindrical portion surrounding a part of the nut in a direction of a rotation axis of the nut;
an electric motor (40) including an output shaft (60);
a motor-side pulley (50 – the side with 60) including a cylindrical second winding portion (not numbered, see FIG. 1 and the structure disposed on the left terminal edge of 60), and provided to the output shaft of the electric motor (see FIG. 1);
a power transmission member (62) wound between the first winding portion and the second winding portion (see col. 4, ln. 28-44);
a ball bearing (52) that is disposed more on one side than the first winding portion in the direction of the rotation axis of the nut (see FIG. 1), and which includes an inner race (52B) provided to the nut, an outer race (52A) disposed on an outer side of the inner race in an radial direction relative to the rotation axis of the nut (see FIG. 3), and a plurality of balls (52C – FIG. 3) disposed between the inner race and the outer race; and
a fixing member (54) for fixing the outer race to the housing (see FIG. 3), and which is provided with a facing portion (see A in Annotated FIG. 3 below) facing an end surface of a pair of end surfaces of the outer race in the direction of the rotation axis of the nut, the end surface which is located on a first winding portion side (see FIGS. 1 and 3), and a fixing portion (see B in Annotated FIG. 3 below) for fixing the facing portion to the housing, wherein the fixing portion includes a portion overlapped with the facing portion in the direction of the rotation axis of the nut, and is disposed on an outer side of the facing portion (in as much as the overlap is shown in Applicant’s FIGS. 2 and 4 with respect to FIGS. 1 and 3 of Bugosh) in the radial direction relative to the rotation axis of the nut.
Annotated Figure 3

    PNG
    media_image1.png
    555
    532
    media_image1.png
    Greyscale

With regards to claim 2, Bugosh discloses that the fixing portion of the fixing member includes a portion overlapped with the outer race (see Annotated FIG. 3 above), in the direction of the rotation axis of the nut.
With regards to claim 3, Bugosh discloses that the fixing member is formed in an annular shape (see FIG. 1 as well as col. 4, ln. 45-63),
wherein the fixing portion of the fixing member includes a male screw portion provided on an outer peripheral side of the portion overlapped with the outer race, in the radial direction relative to the rotation axis of the nut (see FIGS. 5 and 5a), and
wherein the housing includes a female screw portion which is screwed with the male screw portion (see FIG. 5a).
With regards to claim 7, Bugosh discloses that the fixing portion is a screw including a male screw portion which overlaps with the outer race in the direction of the rotation axis of the nut (see FIGS. 5 and 5a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bugosh as applied to claims 1-3 above, and further in view of U.S. Patent Application Publication No. 2014/0284133 to Muto et al. (hereinafter “Muto”).
With regards to claim 4, Bugosh teaches generally of “assembly” and that the fixing member (54) is “rotated and advanced”, that the fixing member (54) is “tightened to a predetermined torque”, that the fixing member (54) is “tightened against the bearing assembly so as to effectively preload the bearing assembly”, and “upon the tightening of” the fixing member (54) “to a predetermined torque” throughout (see col. 5, ln. 29-50 and col. 7, ln. 66 through col. 8, ln. 20). Thus, Bugosh implies that assembly of the invention includes adding the fixing member (54) with a tool to rotate, advance, and tighten the fixing member (54) to a predetermined torque so as to effectively preload the bearing assembly. Notably, Bugosh does not explicitly teach that the fixing member includes a tool engagement groove that is a tool engagement groove provided on an inner side of the fixing member in the radial direction relative to the rotation axis of the nut, and which engages with a fastening tool at a time when the male screw portion of the fixing member is screwed to the female screw portion of the housing.
However, Muto teaches of a power steering apparatus (see title, abstract, and FIGS. 3 and 4) analogous to the instant invention. Similar to the instant invention, the power steering apparatus includes a housing (30) about a turning shaft (4) including a turning shaft-side ball screw groove (see FIG. 4), a nut (20), a nut-side ball screw groove (21), the two grooves together forming a ball circulation groove (12), a plurality of balls (22) disposed in the circulation groove, a circulation mechanism for circulating the plurality of balls (23), a ball bearing (24) including inner and outer races (24c, 24a, 24b), and a fixing member (25) for fixing the outer race (24a) to the housing and which includes a facing portion (the portion of 25 abutting 24a and comprising the inner circumference) facing an end surface of a pair of end surfaces of the outer race and a fixing portion (see FIG. 8, specifically 25c) for fixing the facing portion to the housing, wherein the fixing portion is overlapped with the facing portion in the direction of the rotation axis of the nut, and is disposed on an outer side of the facing portion in the radial direction relative to the rotation axis of the nut (see FIGS. 4 and 8).
Additionally, Muto teaches that the fixing member includes tool engagement grooves (25d) provided on an inner side (see FIG. 8) of the fixing member in the radial direction relative to the rotation axis of the nut, and which engages with a fastening tool (see at least paragraph [0044]) at a time when the male screw portion (25c) of the fixing member is screwed to the female screw portion (30a) of the housing. Muto also teaches that the configuration of the tool engagement grooves taught therein allows the fixing member to have a sufficient thickness in the axial direction thereof, thereby securing a sufficient strength.
Accordingly, it would have been obvious to one skilled in the art, at the time of filing, to incorporate the tool engagement grooves, and configuration thereof, of Muto into the invention of Bugosh in view of the explicit teachings of Muto which describe assembling the fixing portion with tools and that the specific configuration described provides sufficient thickness to secure sufficient strength in paragraph [0044].
With regards to claim 5, Muto teaches that the fixing member includes a partition wall (in as much as what is shown in Applicant’s FIGS. 5A and 5B, see specifically FIG. 8 of Muto and the surfaces defining tool engagement grooves 25d. Even more specifically, the surface of each 25d that is about midpoint of 25 and generally coplanar with a plane bisecting 25 radially) for suppressing leakage of lubricant applied to the ball bearing (additionally, the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform), the partition wall which is provided between the tool engagement groove and the ball bearing in the direction of the rotation axis of the nut. The reasoning and motivation provided above with respect to claim 4 is the same relied upon for claim 5.
With regards to claim 6, Muto teaches that the tool engagement groove is a concave portion (see FIG. 8) opened toward the nut-side in the direction of the rotation axis of the nut. The reasoning and motivation provided above with respect to claims 4 and 5 is the same relied upon for claim 6. Additionally, incorporating the features of Muto into Bugosh would see the tool engagement grooves opened toward the nut-side pulley given the housing and areas allowing tool access.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bugosh as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2018/0127019 to Yamaguchi et al. (hereinafter “Yamaguchi”) as evidenced by U.S. Patent Application Publication No. 2016/0101808 to Tomizawa (hereinafter “Tomizawa”).
With regards to claim 9, Bugosh fails to explicitly teach of an annular wave washer for urging the outer race in the direction of the rotation axis of the nut, the wave washer which is provided between the facing portion of the fixing member and the outer race in the direction of the rotation axis of the nut, and wherein the wave washer is formed with convex portions projecting and concave portions recessed in the direction of the rotation axis of the nut which are alternately arranged around the rotation axis of the nut.
However, Yamaguchi teaches of a power steering apparatus analogous to the instant invention which includes an annular wave washer (61) for urging an outer race (37b), of bearing (37), in the direction of the rotation axis of a nut (33), the wave washer which is provided between a facing portion of a fixing member (62) and the outer race in the direction of the rotation axis of the nut (see FIG. 3), and wherein the wave washer is formed with convex portions projecting and concave portions recessed in the direction of the rotation axis of the nut which are alternately arranged around the rotation axis of the nut (while the wave washer of Yamaguchi is not shown in its entirety, the configuration of the same is well understood in the art to include the various convex and concave portions as depicted by element 30, described as a “wave washer”, shown FIG. 3 of Tomizawa). Yamaguchi also teaches that the wave washer may be used to assist in securing and positioning the bearing (see paragraphs [0044] through [0046]).
Accordingly, it would have been obvious to one skilled in the art, at the time of filing, to incorporate the wave washer of Yamaguchi into the invention of Bugosh in view of the explicit teachings of positioning the bearing as detailed in paragraph paragraphs [0044] through [0046].
With regards to claim 10, Bugosh discloses that the housing includes an axial direction regulating portion (20e) which faces an end surface of the fixing member in the direction of the rotation axis of the nut.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bugosh as applied to claim 1 above, and further in view of U.S. Patent No. 6,237,428 to Odachi et al. (hereinafter “Odachi”) as evidenced by Muto.
With regards to claim 11, Bugosh fails to explicitly teach of a circlip for regulating a position of the fixing portion with respect to the housing in the direction of the rotation axis of the nut is provided, wherein the fixing portion is a plate-like portion extending to an outer side of the facing portion in the radial direction relative to the rotation axis of the nut, wherein the housing is provided with a circular arc circlip engagement groove provided on an inner peripheral side of the housing, and extending in a direction around the rotation axis of the nut, and wherein the circlip engages with the circlip engagement groove, and is disposed so as to come in contact with the plate-like portion.
However, Odachi teaches of using a circlip (24) for regulating a position of a bearing (5), a fixing member (25), and a fixing portion thereof (see FIG. 3 and col. 5, ln. 19-28) with respect to a housing (3, 9, see also col. 3, ln. 49-61) in the direction of a rotation axis (defined by 1), wherein the fixing portion is a plate-like portion extending to an outer side of the facing portion in the radial direction relative to the rotation axis (see FIG. 3), wherein a circular arc circlip engagement groove (23) is provided and extends in a direction around the rotation axis, and wherein the circlip engages with the circlip engagement groove (see FIG. 3), and is disposed so as to come in contact with the plate-like portion (see FIG. 3).
Additionally, Muto teaches of a power steering apparatus (see title, abstract, and FIGS. 3 and 4) analogous to the instant invention (as previously described above with respect to the rejection of claim 4) wherein the equivalence of lock rings and snap rings is taught in terms of retaining a bearing and preventing the nut from axially moving relative to the housing (see at least paragraphs [0040] and [0117] as well as FIG. 15). Muto also teaches that circlips take up less length in the axial direction than fixing members which must be screwed like the lock ring (see paragraphs [0121]-[0123]).
Accordingly, it would have been obvious to one skilled in the art, at the time of filing, to substitute the circlip, and associated/related components, of Odachi for the fixing member of Bugosh in view of the explicit teachings of Odachi which details the similar functionality in col. 5, ln. 19-28 (see also FIG. 3) further in view of the explicitly teachings of Muto which sets forth the equivalence of the two methods of fixing a bearing and/or nut as recognized in the art as well as the advantage of circlips reducing the overall axial length of the fixing member and/or unit as a whole as opposed to threaded equivalents.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as any overcoming any outstanding 112 rejections, claim objections, etc...provided above.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record discloses, teaches, or suggests, a power steering apparatus including all the limitations of claims 1 and 2 as well as the limitation that in the radial direction relative to the rotation axis of the nut, the housing is provided with an outer race radial facing surface which faces the outer race, and a fixing member radial facing surface which faces the fixing member, and wherein, in the radial direction, a clearance between an inner peripheral surface of the fixing member and an outer peripheral surface of the outer race is larger than a clearance between the outer peripheral surface of the outer race and the outer race radial facing surface. None of the prior art shows such a clearance, nor can schematic drawings be relied upon for purposes of scale without greater description. Accordingly, to assert that one of ordinary skill in the art at the time of filing would find it obvious to alter Bugosh to remove dampener (70) and alter the distances between the various parts/surfaces presently claimed would require nothing other than improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant should observe the prior art cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conan Duda whose telephone number is (313)446-4845. The examiner can normally be reached Monday through Friday 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONAN D. DUDA/
Examiner
Art Unit 3611



/JACOB B MEYER/Primary Examiner, Art Unit 3618